Per Curiam.
When this court determined, as it did since the argument in Stoever v. Rice, 3 Whart. Rep. 24, that a sale by a sheriff is attended with the ordinary consequences of a sale by an individual, it decided the point before us. The purchaser may not be entitled to the possession or the rents and profits before his deed has been acknowledged, but he has, by the contract, an inceptive interest in the soil, which may be bound by a judgment, on the principle of Clarkhuff v. Anderson, 3 Binn. 4, and which, when perfected by payment and a conveyance, gives the incumbrancer, by relation, the benefit of his security to the extent of the whole estate. The plaintiff therefore was clearly entitled to priority.
Judgment affirmed.